UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6518


RICKY DARREN SANDERS, SR.,

                  Plaintiff - Appellant,

             v.

SUMTER   CITY  POLICE DEPARTMENT,          care  of     Chief  Patty
Patterson; TODD SIMS, Detective;           CORPORAL    SHIRER, City
Police Sumter,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:06-cv-03408-MBS)


Submitted:    November 20, 2008             Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricky Darren Sanders, Sr., Appellant Pro Se.   Alfred Johnston
Cox, ELLIS, LAWHORNE & SIMS, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky    Darren     Sanders,         Sr.,     appeals    the     district

court’s    order    accepting   the    recommendation          of   the    magistrate

judge     and   denying    relief     on       his   42   U.S.C.    § 1983     (2000)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Sanders v. Sumter City Police Dep’t., No. 6:06-

cv-03408-MBS     (D.S.C.   Mar.     31,    2008).         We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           2